DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on June 20, 2022 is acknowledged.
Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 20, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 11 and 12 are objected to because of the following informalities: in claim 11, line 5, “conducting curing process” should be changed to “conducting a curing process”; in claim 12, line 3, “carrying out curing process” should be changed to “carrying out a curing process”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (U.S. Patent No. 4,932,743) in view of Glasgow et al. (“Design Rules for Polyimide Solvent Bonding”, Sensors and Materials, Vol. 11, No. 5, pp. 269-278, 1999, cited in IDS submitted January 10, 2020) and Nakada et al. (Japanese Patent Publication No. JP H08-34856, machine language translation provided and cited below).
Regarding claim 1, Isobe discloses a method for manufacturing an optical module (Abstract of Isobe, optical waveguide device; 3:29-51 of Isobe, method of making device disclosed), the method comprising: preparing a substrate structure (FIG. 1 of Isobe, layers 107-112); and bonding a prism to the substrate structure (FIG. 1 of Isobe, prism #114 bonded to substructure via adhesive layer #113).
Isobe does not specifically disclose applying a polyamic acid solution to an upper surface of the substrate structure to form an adhesive layer; applying a polyamic acid to a first surface of a prism to form a prism adhesive layer; forming a polyamic acid layer on at least one of the planarized upper surface of the adhesive layer and a lower surface of the prism adhesive layer, wherein the polyamic acid layer is in a liquid state; disposing the prism on the substrate structure such that the polyamic acid layer contacts the adhesive layer and the prism adhesive layer; and bonding the prism adhesive layer to the adhesive layer by applying pressure to the prism and the substrate structure.  Isobe, however, discloses that the adhesive is a polyimide adhesive (4:30-32 of Isobe).  Glasgow discloses a polyimide bonding process comprising applying a polyimide percursor (i.e., PI-2700 series polyimide precursor) onto a first substrate and soft-baking the precursor layer, applying the same polyimide precursor onto a second substrate and soft-baking the precursor layer, applying a solvent solution of the precursor on the layer applied to the second substrate, and placing the layers into contact and curing under pressure (pg. 271, last full ¶ of Glasgow).  According to Glasgow, the method produced strong bonds (pg. 276, 2nd full ¶ of Glasgow).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method of Glasgow to bond the prism to the substructure in the method of Isobe.  One of skill in the art would have been motivated to do so in order to provide a strong bond between the prism and substructure as taught by Glasgow (pg. 276, 2nd full ¶ of Glasgow).
Glasgow does not specifically disclose performing a planarization process on an upper surface of the adhesive layer to form an active functional group on the upper surface of the adhesive layer.  Nakada, however, discloses improving adherence of a polyimide film by projecting abrasive particles onto the surface of the film (i.e., grinding) followed by corona discharge treatment of the abraded surface (Abstract of Nakada).  According to Nakada, the corona discharge treatment forms hydrophilic groups such as hydroxyl, carboxylic acid and carbonyl groups on the polyimide surface ([0011] of Nakada).  Also according to Nakada, the surface treated polyimide exhibits improved adherence (Abstract of Nakada).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to surface treat the polyimide adhesive surface applied to the substrate structure in the modified method.  One of skill in the art would have been motivated to do so in order to provide a surface which exhibits improved adherence as taught by Nakada (Abstract of Nakada).  
Regarding claim 4, Glasgow discloses that the prism adhesive layer contains the same polyimide as the adhesive layer (pg. 271, last full ¶ of Glasgow).
Regarding claim 5, Glasgow discloses that the polyamic acid layer contains the same material as the polyamic acid solution (pg. 271, last full ¶ of Glasgow).
Regarding claim 6, neither Glasgow nor Nakada disclose that the bonding of the prism adhesive layer to the adhesive layer comprises forming intermolecular van der Waals force, an electric dipole bond or an induced dipole bond among a polyamic acid included in the polyamic acid layer, polyimide molecules included in the prism adhesive layer and the active functional group.  Nakada, however, discloses that the corona discharge treatment forms hydrophilic groups such as hydroxyl, carboxylic acid and carbonyl groups on the polyimide surface ([0011] of Nakada).  These groups would necessarily form bonds of one or more of the recited types with the polyimide precursor.  Moreover, the polyamic acid precursor includes carboxylic acid groups which form van der Waals dispersion forces with other carboxylic acids such as the carboxylic acid group formed by corona discharge treatment.
Regarding claim 8, neither Glasgow nor Nakada disclose that the bonding of the prism adhesive layer to the adhesive layer comprises forming an ionic bond, a covalent bond or a metallic bond among a polyamic acid included in the polyamic acid layer, polyimide molecules included in the prism adhesive layer and the active functional group.  Nakada, however, discloses that the corona discharge treatment forms hydrophilic groups such as hydroxyl, carboxylic acid and carbonyl groups on the polyimide surface ([0011] of Nakada).  These groups would necessarily form bonds of one or more of the recited types with the polyimide precursor.  Moreover, the polyamic acid precursor includes carboxylic acid groups which form covalent bonds with hydroxyl groups.
Regarding claim 9, Glasgow discloses that the bonding of the prism adhesive layer to the adhesive layer comprises: permeating a polyamic acid included in the polyamic acid layer into the adhesive layer or the prism adhesive layer (pg. 276, 2nd full ¶ of Glasgow, top and bottom layers thoroughly inter-diffused at the interface); and solidifying the permeated polyamic acid (pg. 271, last full ¶, adhesive layers cured after pressing together).
Regarding claim 10, Isobe discloses that: the substrate structure comprises an optical waveguide; the optical waveguide has a refractive index of 1.5 to 20 (FIG. 1, optical waveguide layer #109; 4:53-55 of Isobe, optical waveguide layer had refractive index of 1.537); and the prism has a greater refractive index than the optical waveguide (4:34-35, prism has index of refraction of 1.80).
Regarding claim 11, Glasgow discloses that the forming of the adhesive layer comprises: spin-coating the polyamic acid solution on a surface of the substrate structure to form a first preliminary adhesive layer (pg. 271, last full ¶ of Glasgow, polyimide precursor spin-coated); conducting curing process on the first preliminary adhesive layer to form a first adhesive layer, wherein the first adhesive layer includes a polyimide (pg. 271, last full ¶ of Glasgow, layers of polyimide precursor are cured).
Regarding claim 13, Isobe discloses that the preparing of the substrate structure comprises stacking a lower clad layer, an optical waveguide, and an upper clad layer on a substrate (FIG. 1 of Isobe, buffer layer #108, waveguide #109 and gap adjusting layer #110 stacked on substrate #107).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe in view of Glasgow and Nakada as applied to claim 1 above in view of DuPont (MSDS for PI2723 Polyimide Coating, April 1992).
Regarding claim 2, Glasgow does not specifically disclose that the applying of pressure to the prism and the substrate structure is performed at a temperature lower than a curing temperature of the polyamic acid layer.  Glasgow, however, discloses that the layers comprise PI-2723 polyimide precursor (pg. 271, 1st full ¶ of Glasgow) and are pressed together and then cured in a furnace (pg. 273, FIG. 3 of Glasgow).  According to DuPont, final curing of PI-2723 occurs at 350-450 ℃ (pg. 2, overview section of DuPont).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cure the assembly at a temperature of 350-450 ℃ since DuPont discloses such temperatures for curing the polyamic acid precursor (pg. 2, overview section of DuPont).  Since the layers in Glasgow are pressed together before being placed into the furnace and cured, pressure would necessarily be applied to the prism and the substrate structure in the modified process at a temperature lower than the 350-450 ℃ curing temperature of the polyamic acid layer.  
Regarding claim 3, Glasgow does not specifically disclose that the applying of pressure to the prism and the substrate structure is performed at a temperature ranging from 80°C to 150°C.  As set forth above with respect to claim 2, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention in view of DuPont to cure the assembly at a temperature of 350-450 ℃ (see rejection of claim 2 above).  Placing the assembly into a furnace at a temperature of 350-450 ℃ would necessarily result in heating of the assembly to a temperature in the recited range of 80-150 ℃ (i.e., the assembly would heat up after being placed into the furnace).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Isobe in view of Glasgow and Nakada as applied to claim 1 above as evidenced by Giannantonio et al. (U.S. Patent Application Publication No. 2008/0226902 A1).
Regarding claim 7, Nakada does not specifically disclose that the active functional group comprises a dangling bond.  Nakada, however, discloses subjecting the polyimide film to a corona discharge treatment (Abstract of Nakada).  As evidenced by Giannantonio, corona discharge treatment of polymers results in the formation of dangling bonds ([0059] of Giannantonio).  
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 12, the closest prior art is to Isobe and Glasgow.  Isobe discloses forming an optical module by bonding a prism to a substrate structure using a polyimide adhesive (see rejection of claim 1 above).  Glasgow provides motivation to coat the prism and substrate structure with a polyamic acid adhesive layer (i.e., a pre-baked polyimide precursor layer), applying a polyamic acid solution tone of the adhesive layers, and contracting the layers under pressure to form a polyimide bond (see rejection of claim 1 above).  Neither Isobe nor Glasgow, however, teach or reasonably suggest a method as recited in claim 12 comprising forming a second preliminary adhesive layer on the first adhesive layer; and carrying out curing process on the second preliminary adhesive layer to form a second adhesive layer, wherein the second preliminary adhesive layer includes a polyamic acid, and the second adhesive layer includes a polyimide.  Moreover, in Glasgow a single polyamic acid solution is formed on each substrate and the layers are contacted with one another and cured in a furnace (pg. 273, FIG. 3 of Glasgow).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746